DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Claims 1-7 and 17-22 in the reply filed on 6/1/2022 is acknowledged. The traversal is on the ground(s) that the inventions can be examined without posing undue burden. Examiner respectfully disagrees. Claims 1-7 and 17-22 are directed towards monitoring resources for a message from a second UE based on receiving paging indication message, which claims 8-16 and 23-30 do not disclose. Further, claims 8-16 and 23-30 are directed towards transmitting a paging indication and a second message in resources indicated in the paging message, which Claims 1-7 and 17-22 do not disclose.
The requirement is still deemed proper and made FINAL. Claims 8-16 and 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 17-22 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bjerrum et al. (WO 2021/013337), as provided with this Office Action

 Referring to Claim 1, Bjerrum et al. disclose a first user equipment (UE) comprising: a memory; and a processor coupled to the memory, the processor and memory being configured (page 23 lines 22-30 and page 24 lines 1-15, terminal) to: receive, from a second UE, a paging indication message on a sidelink channel (page 23 lines 22-30 and page 24 lines 1-15, inter-terminal paging message), the paging indication message associating the first UE with one or more resources of a common resource pool comprising a plurality of resources for communication on the sidelink channel (page 23 lines 22-30 and page 24 lines 1-15, resources); and based on receiving the paging indication message, monitor the one or more resources for a message from the second UE (page 23 lines 22-30 and page 24 lines 1-15, monitoring, resources, information).  
 	Referring to Claim 2 as applied to Claim 1 above, Bjerrum et al. disclose the first UE wherein the paging indication message includes a value that maps to the one or more resources, and wherein the processor and memory are further configured to determine the one or more resources based on the value (page 23 lines 22-30 and page 24 lines 1-15, resources indicated).  
 	Referring to Claim 3 as applied to Claim 2 above, Bjerrum et al.  disclose the first UE wherein to determine the one or more resources is further based on an identifier of the first UE, wherein the paging indication message is addressed to the identifier of the first UE (page 23 lines 22-30 and page 24 lines 1-15, identity).  
Referring to Claim 4 as applied to Claim 1 above, Bjerrum et al.  disclose the first UE wherein the paging indication message is received in one or more second resources, and wherein the processor and memory are further configured to determine the one or more resources based on the one or more second resources, wherein to determine the one or more resources is based on a mapping of resources used for paging indication messages to the plurality of resources of the common resource pool (page 23 lines 22-30, page 24 lines 1-15, and page 35 lines 30-34, resources, paging message).  
 	Referring to Claim 5 as applied to Claim 1 above, Bjerrum et al. disclose the first UE wherein the one or more resources comprise one or more time-frequency resources (page 5 lines 6-10 and page 35 lines 30-34, time and frequency resources).  
 	Referring to Claim 6 as applied to Claim 1 above, Bjerrum et al. disclose the first UE wherein the processor and memory are further configured to: 2Application No. 17/232,617Docket No. QUAL/203726US receive a second paging indication message on the sidelink channel from a third UE, the second paging indication message associating the first UE with one or more other resources of the common resource pool; and based on receiving the second paging indication message, monitor the one or more other resources for a second message from the third UE (page 23 lines 22-30, page 24 lines 1-15, and page 35 lines 30-34, resources, paging messages, monitor; page 32 lines 1-28, another UE).  
 	Referring to Claim 7 as applied to Claim 1 above, Bjerrum et al. disclose the first UE wherein the message indicates an event detected by the second UE (page 23 lines 9-20 and page 24 lines 1-15, identifier detected).
  	Referring to Claim 17, Bjerrum et al. disclose a method for wireless communication between a first user equipment (UE) and a second UE, comprising, at the first UE: receiving, from the second UE, a paging indication message on a sidelink channel (page 23 lines 22-30 and page 24 lines 1-15, inter-terminal paging message), the paging indication message associating the first UE with one or more resources of a common resource pool comprising a plurality of resources for communication on the sidelink channel (page 23 lines 22-30 and page 24 lines 1-15, resources); and based on receiving the paging indication message, monitoring the one or more resources for a message from the second UE (page 23 lines 22-30 and page 24 lines 1-15, monitoring, resources, information).  
 	Referring to Claim 18 as applied to Claim 17 above, Bjerrum et al. disclose the method wherein the paging indication message includes a value that maps to the one or more resources and further comprising determining, at the first UE, the one or more resources based on the value (page 23 lines 22-30 and page 24 lines 1-15, resources indicated).  
 	Referring to Claim 19 as applied to Claim 18 above, Bjerrum et al. disclose the method wherein determining the one or more resources is further based on an identifier of the first UE, wherein the paging indication message is addressed to the identifier of the first UE (page 23 lines 22-30 and page 24 lines 1-15, identity).  
 	Referring to Claim 20 as applied to Claim 17 above, Bjerrum et al. disclose the method wherein the paging indication message is received in one or more second resources, and further comprising determining, at the first UE, the one or more resources based on the one or more second resources, wherein determining the one or more resources is based on a mapping of resources used for paging indication messages to the plurality of resources of the common resource pool (page 23 lines 22-30, page 24 lines 1-15, and page 35 lines 30-34, resources, paging message).  
	Referring to Claim 21 as applied to Claim 17 above, Bjerrum et al. disclose the method further comprising: receiving a second paging indication message on the sidelink channel from a third UE, the second paging indication message associating the first UE with one or more other resources of the common resource pool; and based on receiving the second paging indication message, monitoring the one or more other resources for a second message from the third UE  (page 23 lines 22-30, page 24 lines 1-15, and page 35 lines 30-34, resources, paging messages, monitor; page 32 lines 1-28, another UE).
 	Referring to Claim 22 as applied to Claim 17 above, Bjerrum et al. disclose the method wherein the message indicates an event detected by the second UE (page 23 lines 9-20 and page 24 lines 1-15, identifier detected). 
 	 				Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to sidelink communication: 	U.S. Pat. Application Pub. No. 2020/0374857 to Zeng et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642